DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huo et al (2018/0219587) in view of Logvinov (US 2017/0047994) in view of Qi et al (2017/0202029).
Regarding claim 41, Huo et al  teaches a method, performed by a radio access network node (figure 5), for selecting a transmit or receive beam for communication with a wireless device in a communication network (figure 6 – 9, and selecting the beams); the radio access network node comprising a plurality of antenna elements configurable to provide a plurality of transmit or receive beams (see figure 7 and 8, paragraph 0099 “multiple radiating beams”); the communication network further comprising one or more wireless light communication (LC) network nodes (see paragraph 0071, 0092 “visible light communication”); the method comprising the radio access node (see figure 5): and initiating a beam-sweeping procedure on transmit or receive beams to select a transmit or receive beam for communication with the wireless device (see figure 9, steps 902 – 

Regarding claim 43, which inherits the limitations of claim 42, Huo et al in view of Logvinov and Qi et al further teach wherein the selection of the subset of transmit or receive beams is responsive to a determination that a line of sight exists between the radio access network node and the wireless device (see Qi et al, figure 7, and 8, paragraph 0068 0082).
Regarding claim 44, which inherits the limitations of claim 41, Huo et al in view of Logvinov and Qi et al further teach wherein the obtaining information identifying the wireless LC network node comprises: receiving a message from the wireless device comprising an indication of the wireless LC network node; or receiving a message from the wireless LC network node comprising an indication of an identity of the wireless device (see Logvinov, paragraph 0013 – 0020).
Regarding claim 45, which inherits the limitations of claim 41, Huo et al in view of Logvinov and Qi et al further teach wherein the beam-sweeping procedure comprises: performing measurements on signals transmitted or received using each of the subset of transmit or receive beams to obtain respective values for a radio metric; and selecting the transmit or receive beam having the best value for the radio metric for 
Regarding claim 46, which inherits the limitations of claim 41, Huo et al in view of Logvinov and Qi et al further teach wherein the plurality of transmit or receive beams are defined by: a plurality of analog beamformers, a plurality of analog combiners, a digital codebook of beamformers, and/or a digital codebook of combiners (see Huo abstract “beamforming” paragraph 0028, “digital beamforming”).
Regarding claim 47, the claimed method including the features corresponds to subject matter mentioned above in the rejection of claim 41 is applicable hereto.
Regarding claim 48, which inherits the limitations of claim 47, Huo et al in view of Logvinov and Qi et al further teach further comprising obtaining an orientation of the wireless device; wherein the subset of transmit or receive beams are selected based on the orientation of the wireless device (see Qi et al paragraph 0068, location based).
Regarding claim 49, which inherits the limitation of claim 47, the claimed method including the features corresponds to subject matter mentioned above in the rejection of claim 44 is applicable hereto.
Regarding claim 50, which inherits the limitations of claim 49, Huo et al in view of Logvinov and Qi et al further teach wherein the information identifying the location of the radio access network node comprises: angle-of-arrival information for one or more transmissions received from the radio access network node, location information received from the wireless LC network node, and/or location information received from the radio access network node (see Logvinov, paragraph 0015, and Qi et al paragraph 0068).

Regarding claim 52, which inherits the limitation of claim 47, the claimed method including the features corresponds to subject matter mentioned above in the rejection of claim 45 is applicable hereto.
Regarding claim 53, the claimed method including the features corresponds to subject matter mentioned above in the rejection of claim 41 is applicable hereto.
Regarding claim 54, which inherits the limitations of claim 53, Huo et al in view of Logvinov and Qi et al further teach wherein the indication that the wireless device is connected to the wireless LC network node comprises an identity of the wireless device (see Logvinov, paragraph 0013 and 0015).
Regarding claim 55, which inherits the limitations of claim 53, Huo et al in view of Logvinov and Qi et al further teach wherein the information message further comprises an identity of the wireless LC network node (see Logvinov, paragraph 0013 and 0015).
Regarding claim 56, which inherits the limitations of claim 53, Huo et al in view of Logvinov and Qi et al further teach wherein the information message is transmitted responsive to receipt of a request message from the radio access network node and/or the wireless device. (see Logvinov, paragraph 0013 and 0015 “beacon signal)).
Regarding claim 57, which inherits the limitations of claim 53, Huo et al in view of Logvinov and Qi et al further teach wherein the information message is transmitted responsive to establishment of the wireless LC connection with the wireless device (see Logvinov, paragraph 0013 and 0015 “beacon”).

Regarding claim 59, which inherits the limitation of claim 58, the claimed method including the features corresponds to subject matter mentioned above in the rejection of claim 42 is applicable hereto.
Regarding claim 60, which inherits the limitation of claim 59, the claimed method including the features corresponds to subject matter mentioned above in the rejection of claim 43 is applicable hereto.
Regarding claim 61, which inherits the limitations of claim 58, Huo et al in view of Logvinov and Qi et al further teach wherein the instructions are such that the radio access network node is operative to select a subset of transmit or receive beams by determining the subset of transmit or receive beams previously selected for communications with wireless devices connected to the identified wireless LC network node (see Logvinov, paragraph 0015, and Qi et al paragraph 0068).
Regarding claim 62, the claimed wireless device including the features corresponds to subject matter mentioned above in the rejection of claim 47 is applicable hereto.
Regarding claim 63, which inherits the limitation of claim 62, the claimed method including the features corresponds to subject matter mentioned above in the rejection of claim 48 is applicable hereto.

Regarding claim 65, which inherits the limitation of claim 62, the claimed method including the features corresponds to subject matter mentioned above in the rejection of claim 52 is applicable hereto.
Regarding claim 66, the claimed method including the features corresponds to subject matter mentioned above in the rejection of claim 41 is applicable hereto.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041. The examiner can normally be reached M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

JAISON. JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/           Primary Examiner, Art Unit 2633